Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

1.                                      PARTIES

 

1.1                               THIS AGREEMENT made the 16th day of March,
2015 is between MACK-CALI CHESTNUT RIDGE L.L.C. (“Landlord”) whose address is
c/o Mack-Cali Realty Corporation, 343 Thornall Street, P.O. Box 7817, Edison,
New Jersey 08818-7817 and EAGLE PHARMACEUTICALS, INC. (“Tenant”), whose address
is 50 Tice Boulevard, Woodcliff Lake, New Jersey.

 

2.                                      STATEMENT OF FACTS

 

2.1                               Landlord and Tenant previously entered into a
Lease Agreement dated May 28, 2013, as amended by a First Amendment to Lease
dated July 1, 2013 (hereinafter collectively referred to as the “Lease”)
covering 9,906 gross rentable square feet on the third (3rd) floor (“Existing
Premises”) in the building located at 50 Tice Boulevard, Woodcliff Lake, New
Jersey (“Building”); and

 

2.2                               The Term of the Lease expires on May 31, 2015;
and

 

2.3                               Tenant desires to expand the Existing Premises
by leasing 5,267 gross rentable square feet on the third (3rd) floor of the
Building (“Expansion Premises”), as shown on Exhibit A attached hereto and made
a part hereof; and

 

2.4                               The parties desire to extend the Term of the
Lease for a period to commence on June 1, 2015; and

 

2.5                               The parties desire to amend certain terms of
the Lease as set forth below.

 

3.                                      AGREEMENT

 

NOW, THEREFORE, in consideration of the terms, covenants and conditions
hereinafter set forth, Landlord and Tenant agree as follows:

 

3.1                               The above recitals are incorporated herein by
reference.

 

3.2                               All capitalized and non-capitalized terms used
in this Agreement which are not separately defined herein but are defined in the
Lease shall have the meaning given to any such term in the Lease.

 

3.3                               The Term applicable to the Expansion Premises
shall commence on the Effective Date (as defined below) and shall terminate at
11:59 p.m. on June 30, 2020 (“Expiration Date’).

 

3.4                               The effective date applicable to the Expansion
Premises (the “Effective Date”) shall be the earlier of: (i) the day Landlord
substantially completes The Work (defined in Section 3 of Exhibit B hereof)
pursuant to Exhibit B, attached hereto and made part hereof, but subject to The
Work passing inspection to allow for occupancy of the Expansion Premises, which
shall be later evidenced by the issuance of a temporary or final certificate of
occupancy, or (ii) the date Tenant or anyone claiming under or through Tenant
shall occupy the Expansion Premises; provided that it is understood that
Tenant’s entry into the Expansion Premises under Sections 13.a.-b. of Exhibit B
shall not constitute occupancy of the Expansion Premises by Tenant. Landlord,
however, shall exercise reasonable efforts to advise Tenant, either in writing
or orally, of Landlord’s good faith estimate of the Effective Date at least five
(5) days before such estimated date. Landlord’s failure to comply with the
immediately preceding sentence shall neither be a breach, default or violation
of the Lease by Landlord nor postpone, delay or defer the Effective Date, it
being understood that Landlord’s willingness to provide such estimate to Tenant
is merely a courtesy and Tenant shall have no recourse against Landlord if the
estimate is not furnished or if the estimate is inaccurate.

 

3.5                               From and after the Effective Date, the
following shall be effective:

 

a.                                      Landlord shall lease to Tenant and
Tenant shall hire from Landlord the Expansion Premises, subject to the next
sentence, in its “AS-IS” condition, as shown on Exhibit A attached hereto and
made part hereof. Landlord shall have no obligation to perform any tenant
improvement work or grant any tenant allowance, except as set

 

EXECUTION

 

1

--------------------------------------------------------------------------------


 

 

forth in Exhibit B hereof.

 

b.                                      The Premises shall be defined as 15,173
gross rentable square feet on the third (3rd) floor of the Building and
Paragraph 5 of the Basic Lease Provisions to the Lease shall be deemed amended
accordingly.

 

c.                                       Tenant shall pay to Landlord an
additional Security Deposit in the amount of $24,140.42, which shall be due and
payable upon Tenant’s execution and delivery of this Agreement.

 

d.                                      In addition to the Fixed Basic Rent
payable applicable to the Existing Premises, Tenant shall pay Landlord Fixed
Basic Rent applicable to the Expansion Premises which shall accrue as follows
and Paragraph 7 of the Basic Lease Provisions to the Lease shall be deemed
amended accordingly:

 

Term

 

Annual Rate

 

Monthly
Installments

 

Annual Rate
Per Rentable
Sq. Ft.

 

Effective Date - Expiration Date

 

$

144,842.50

 

$

12,070.21

 

$

27.50

 

 

Notwithstanding the foregoing, provided that the Lease is in full force and
effect and Tenant has complied with each of its obligations thereunder, Tenant
shall have no obligation to pay the Monthly Installments of Fixed Basic Rent
applicable to the Expansion Premises for the first (1st), second (2nd) and third
(3rd) full calendar months of the Term for the Expansion Premises.

 

If the Effective Date is a day other than the first day of a calendar month,
then the first Monthly Installment of Fixed Basic Rent payable by Tenant shall
be prorated.

 

e.                                       Tenant’s Percentage applicable to the
Expansion Premises shall be 2.24% (5,267/235,000=2.24%).

 

f.                                        Tenant shall pay Landlord, as
Additional Rent, Tenant’s Percentage applicable to the Expansion Premises of the
increased cost to Landlord for each of the categories set forth in Exhibit G of
the Lease Tax and Operating Cost Rider over the Base period Costs, as modified
by Section 3.5g. hereof.

 

g.                                       The Calendar Year applicable to the
Expansion Premises shall be the calendar year 2015 and Paragraph 3 of the Basic
Lease Provisions to the Lease shall be deemed amended accordingly.

 

h.                                      Tenant shall pay Landlord the cost of
electricity consumed within the Expansion Premises in accordance with Exhibit H
of the Lease Electricity Rider.

 

i.                                          The number of parking spaces as set
forth in Paragraph 10 of the Basic Lease Provisions to the Lease shall be
increased by twenty-one (21) unassigned parking spaces. After a garage space
becomes available for leasing by Landlord to Tenant, Landlord shall, orally or
in writing as determined by Landlord, offer Tenant the right to lease such
garage space at Landlord’s standard rates and pursuant to Landlord’s standard
conditions.

 

3.6                               The Term applicable to the Existing Premises
shall be extended for a period (“Extension Term”) commencing on June 1, 2015 and
expiring at 11:59 p.m. on the Expiration Date, and Paragraph 6 of the Basic
Lease Provisions and Paragraph 11 of the Definitions to the Lease shall be
deemed amended accordingly.

 

3.7                               Landlord hereby leases to Tenant and Tenant
hereby hires from Landlord the Existing Premises, subject to the following
sentence, in its “AS-IS” condition for the Extension Term, as defined herein,
under the terms and conditions set forth herein. Landlord shall have no
obligation to perform any tenant improvement work in the Existing Premises or
grant any tenant allowance, except as set forth in Exhibit B hereof.

 

3.8                               Commencing on June 1, 2015, the following
shall be effective:

 

a.                                      The Fixed Basic Rent applicable to the
Existing Premises shall be as follows and Paragraph 7 of the Basic Lease
Provisions to the Lease shall be deemed amended

 

2

--------------------------------------------------------------------------------


 

accordingly:

 

Term

 

Annual Rate

 

Monthly
Installments

 

Annual Rate Per
Rentable Sq. Ft.

 

June 1, 2015 – Expiration Date

 

$

272,415.00

 

$

22,701.25

 

$

27.50

 

 

Notwithstanding the foregoing, provided that the Lease is in full force and
effect and Tenant has complied with each of its obligations thereunder, Tenant
shall have no obligation to pay the Monthly Installments of Fixed Basic Rent
applicable to the Existing Premises for the first (1st) full calendar month of
the Extension Term for the Existing Premises.

 

b.                                      Tenant shall continue to pay Landlord,
as Additional Rent, Tenant’s Percentage applicable to the Existing Premises of
the increased cost to Landlord for each of the categories set forth in Exhibit G
of the Lease Tax and Operating Cost Rider over the Base Period Costs, as
modified by Section 3.8d. hereof.

 

c.                                       Tenant shall continue to pay Landlord
the cost of electricity consumed within the Existing Premises in accordance with
Exhibit H of the Lease Electricity Rider.

 

d.                                      The Calendar Year applicable to the
Existing Premises shall be the calendar year 2015 and Paragraph 3 of the Basic
Lease Provisions to the Lease shall be deemed amended accordingly. Prior to
June 1, 2015, the Calendar Year shall continue to be the calendar year 2013.

 

3.9                               Section 3.11 of the Lease shall remain in full
force and effect, except that: (i) the Additional Space shall be the 2,232 gross
rentable square foot portion of the third (3rd) floor of the Building adjacent
to the Expansion Premises, as shown on Exhibit C hereof, (ii) all references to
“Commencement Date” in Section 3.11 of the Lease shall mean the Effective Date
and (iii) the dollar figure “ten dollars ($10.00)” in Section 3.11a.i.C.(b) of
the Lease shall be increased to “twenty dollars ($20.00)”. If Tenant has
exercised its option for the Additional Space within the period beginning on the
Effective Date and ending on the day prior to the first (1st) anniversary of the
Effective Date, Tenant shall have no obligation to pay the Monthly Installments
of Fixed Basic Rent applicable to the Additional Space for the first (1st),
second (2nd) and third (3rd) full calendar months of the Term for the Additional
Space. Tenant agrees that the free Fixed Basic Rent referenced in the
immediately preceding sentence and the tenant improvement allowance referenced
in Section 3.9(iii) hereof shall both be equitably prorated based on the
remaining term applicable to the Additional Space as reasonably determined by
Landlord. If the Tenant exercises the Termination Option under Section 3.10
hereof, then, the option under Section 3.11 of the Lease for the Additional
Space shall be null and void.

 

3.10                        TERMINATION OPTION:

 

Notwithstanding anything to the contrary contained herein, Tenant shall have a
one-time option to terminate the Lease (“Termination Option”) in accordance with
the following terms and conditions:

 

a.                                           If Tenant desires to exercise the
Termination Option, Tenant shall give Landlord irrevocable written notice
(“Termination Notice”) of Tenant’s exercise of this Termination Option, which
shall be delivered by certified mail which Termination Notice must be received
by Landlord no later than the date that is twelve (12) full months prior to the
Termination Date. TIME IS OF THE ESSENCE with respect to Landlord’s receipt of
the Termination Notice and all other deadlines in this Article.

 

b.                                           If Tenant gives the Termination
Notice and complies with all the provisions in this Article, the Lease shall
terminate at 11:59 p.m. on May 31, 2018 (the “Termination Date”).

 

c.                                            In consideration for Tenant’s
termination of this Lease, Tenant shall pay Landlord $246,176.38 (“Termination
Fee”) simultaneously with the Termination Notice sent by Tenant to Landlord.

 

d.                                           Tenant’s obligations to pay Fixed
Basic Rent, Additional Rent, and any other costs or charges under this Lease,
and to perform all other Lease obligations for the period up to and including
the Termination Date, shall survive the termination of this Lease.

 

3

--------------------------------------------------------------------------------


 

e.                                            Notwithstanding the foregoing, if
at any time during the period on or after the date on which Tenant shall
exercise its Termination Option, up to and including the Termination Date,
Tenant shall be in default of this Lease, beyond any applicable notice and cure
periods, then Landlord may elect, but is not obligated, to: (i) cancel and
declare null and void Tenant’s exercise of the Termination Option and this Lease
shall continue in full force and effect for the full Term hereof unaffected by
Tenant’s exercise of the Termination Option and/or (ii) retain the Termination
Fee as a credit against any and all damages and expenses related directly or
indirectly to the Lease default and apply the remaining balance, if any, of the
Termination Fee towards the next payments of Fixed Basic Rent then coming due
until the Termination Fee is fully expended. If Landlord does not cancel
Tenant’s exercise of the Termination Option after Tenant’s default, Tenant shall
cure any default and this obligation shall survive the Termination Date. If:
(a) Landlord exercises its option under Section 3.10e.(ii) hereof and
(b) Landlord applies the Termination Fee against the damages and expenses
related directly or indirectly to the Lease default, and a portion of the
Termination Fee remains unexpended after such application, then, so long as:
(I) no other default under the Lease exists and (II) Landlord receives from
Tenant, within five (5) days (TIME BEING OF THE ESSENCE) after Landlord’s demand
therefor, a written acknowledgment executed by Tenant, in form satisfactory to
Landlord, confirming that Tenant’s exercise of the Termination Option is null
and void and that the Lease shall continue in full force and effect for the full
Term, unaffected by Tenant’s exercise of the Termination Option, Landlord shall,
in that case, refund to Tenant such remaining unexpended portion of the
Termination Fee.

 

f.                                             In the event Tenant exercises the
Termination Option, Tenant covenants and agrees to surrender full and complete
possession of the Premises to Landlord on or before the Termination Date vacant,
broom-clean, in good order and condition, and, in accordance with the provisions
of this Lease, and thereafter the Premises shall be free and clear of all
leases, tenancies, and rights of occupancy of any entity claiming by or through
Tenant.

 

g.                                            If Tenant shall fail to deliver
possession of the Premises on or before the Termination Date in accordance with
the terms hereof, Tenant shall be deemed to be a holdover Tenant from and after
the Termination Date, and in such event all covenants and terms of Article 19 of
the Lease shall apply, except that the 150% figure in Article 19 of the Lease
shall be increased to 200%. Tenant shall also be liable to Landlord for all
costs and expenses incurred by Landlord in securing possession of the Premises.
Landlord may accept any such sums from Tenant without prejudice to Landlord’s
right to evict Tenant from the Premises by any lawful means.

 

h.                                           Subject to Landlord’s right to
cancel and declare null and void Tenant’s exercise of the Termination Option
pursuant to Section 3.10 e. above, if Tenant properly and timely exercises the
Termination Option, the Lease shall cease and expire on the Termination Date
with the same force and effect as if said Termination Date were the date
originally provided in this Lease as the Expiration Date of the Term hereof.

 

i.                                               If this Lease has been assigned
or, at the time Tenant give Landlord the Termination Notice, is subject to a
sublease for a sublease term that runs beyond the Termination Date, then, this
Termination Option and any Termination Notice given hereunder shall be deemed
null and void and neither Tenant, the assignee nor such subtenant shall have the
right to exercise such option during the term of such assignment or sublease.

 

j.                                              If Tenant exercises its option
under Section 3.11 of the Lease, (as modified by Section 3.9 hereof), this
Termination Option shall be null and void.

 

3.11                        As of the date hereof: (i) Section 3.7 of the Lease
dated May 28, 2013 shall be null and void and (ii) Article 31 of the Original
Lease (defined in Section 2.1 of the Lease dated May 28, 2013) shall be
reinstated in full, except that all references to the Expiration Date in said
Article 31shall mean June 30, 2020 and all references to the Renewal Term in
said Article 31 shall mean the five (5) year period beginning on July 1, 2020
and ending on June 30, 2025.

 

3.12                        No later than thirty (30) days after the
determination of the Effective Date, the parties shall memorialize the Effective
Date in writing.

 

3.13                        Landlord and Tenant represent and warrant to the
other that it has dealt with no broker in connection with this transaction,
except for Savills Studley, Inc., and Landlord and Tenant agree to indemnify and
hold the other harmless from any and all claims of any other broker arising out
of or in connection with negotiations of, or entering into of, this Agreement
based

 

4

--------------------------------------------------------------------------------


 

upon any dealings that the other broker had with the indemnifying party.

 

3.14                        Tenant agrees not to disclose the terms, covenants,
conditions or other facts with respect to this Agreement, including the Fixed
Basic Rent and Additional Rent, to any person, corporation, partnership,
association, newspaper, periodical or other entity, except: (i) to Tenant’s
accountants, advisors, or attorneys handling any litigation concerning this
Agreement or (ii) as required by law. Tenant agrees that said accountants,
advisors, or attorneys (except to the extent necessary to handle any litigation
concerning this Agreement) shall be required to keep the terms of this Agreement
confidential. This non-disclosure and confidentiality agreement will be binding
upon Tenant without limitation as to time, and a breach of this paragraph will
constitute a material breach by Tenant under this Agreement and the Lease. In
addition, Tenant’s employees, contractors, etc. shall keep all of the terms and
conditions of this Agreement, including any billing statements and/or any backup
supporting those statements, confidential.

 

3.15                        Tenant, to the best of its knowledge, information
and belief, as of the date hereof, hereby represents to Landlord that (i) there
exists no default under the Lease either by Landlord or Tenant; (ii) Tenant is
entitled to no credit, free rent or other offset or abatement of the rents due
under the Lease, except as set forth in Sections 3.5 d. and 3.8a. hereof; and
(iii) there exists no offset, defense or counterclaim to Tenant’s obligations
under the Lease. Landlord, to the best of its knowledge, information and belief,
as of the date hereof, hereby represents to Tenant that there exists no default
under the Lease either by Landlord or Tenant.

 

3.16                        Article 29 Relocation of the Lease, as modified by
Section 3.10 thereof, is hereby further amended to provide that any Relocation
Space shall not be below the first (1st) floor of either the Building or 300
Tice Boulevard, Woodcliff Lake, New Jersey.

 

3.17                        Except as expressly amended herein, the Lease shall
remain in full force and effect as if the same had been set forth in full
herein, and Landlord and Tenant hereby ratify and confirm all of the terms and
conditions thereof.

 

3.18                        This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

3.19                        Each party agrees that it will not raise or assert
as a defense to any obligation under the Lease or this Agreement or make any
claim that the Lease or this Agreement is invalid or unenforceable due to any
failure of this document to comply with ministerial requirements including, but
not limited to, requirements for corporate seals, attestations, witnesses,
notarizations, or other similar requirements, and each party hereby waives the
right to assert any such defense or make any claim of invalidity or
unenforceability due to any of the foregoing.

 

This Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single agreement.
Tenant expressly agrees that if the signature of Landlord and/or Tenant on this
Agreement is not an original, but is a digital, mechanical or electronic
reproduction (such as, but not limited to, a photocopy, fax, e-mail, PDF, Adobe
image, JPEG, telegram, telex or telecopy), then such digital, mechanical or
electronic reproduction shall be as enforceable, valid and binding as, and the
legal equivalent to, an authentic and traditional ink-on-paper original wet
signature penned manually by its signatory.

 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands the date
and year first above written, and acknowledge one to the other that they possess
the requisite authority to enter into this transaction and to sign this
Agreement.

 

LANDLORD:

TENANT:

 

 

MACK-CALI CHESTNUT RIDGE L.L.C.

EAGLE PHARMACEUTICALS, INC.

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

By:

Mack-Cali Realty Corporation, general partner

 

 

 

 

 

By:

/s/ Christopher M. DeLorenzo

 

By:

/s/ David E. Riggs

 

Christopher M. DeLorenzo

 

Name: David E. Riggs

 

Senior Vice President of Leasing

 

Title: CFO

 

5

--------------------------------------------------------------------------------


 

[g61368ka03i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LANDLORD’S WORK

 

NOTES

 

RE:                           Workletter Agreement for office space on the third
(3rd) floor at 50 Tice Boulevard, Woodcliff Lake, New Jersey.

 

, 2015

 

TENANT:

 

EAGLE PHARMACEUTICALS, INC.

 

You (“Tenant”) and we (“Landlord”) are executing a written lease amendment
(“Amendment”), covering the Expansion Premises and the Existing Premises
(collectively, the “Premises”), as more particularly described in the Amendment.

 

With respect to the construction work being conducted in or about the Premises,
each party agrees to be bound by the approval and actions of their respective
construction representatives. Unless changed by written notification, the
parties hereby designate the following individuals as their respective
construction representatives:

 

FOR LANDLORD:

 

FOR TENANT:

 

 

 

Francis Shea, VP of Development

 

Brian Tobiasz, President

c/o Mack-Cali Realty Corporation

 

Tobiasz Management

Mack-Cali Centre II

 

41 Stonehouse Road, Suite 103

650 From Road, Suite 220

 

Basking Ridge, NJ 10920

Paramus, New Jersey 07652- 3517

 

908.340.4777

(201)967-1544

 

btobiasz@walshcompany.com

fshea@mack-cali.com

 

 

 

To induce Tenant to enter into this Amendment (which is hereby incorporated by
reference) and in consideration of the covenants hereinafter contained, Landlord
and Tenant mutually agree as follows:

 

1.                                      Landlord shall have its architect
prepare the following architectural and mechanical drawings and specifications
based upon the sketch layout and the Construction and Finish Matrix supplied to
Landlord by Tenant, attached hereto and made a part hereof, upon full execution
of this Lease.

 

a.                                      Architectural drawings and
specifications for Tenant’s partition layout, reflected ceiling, placement of
electrical outlets and other installations for the work to be done by Landlord.

 

b.                                      Mechanical plans and specifications
where necessary for installation of air conditioning systems, ductwork and
heating.

 

All such plans and specifications are expressly subject to Landlord’s written
approval and Tenant’s written approval, which approval of both Landlord and
Tenant shall not be unreasonably withheld, conditioned or delayed.

 

2.                                      Landlord agrees to cause the plans to be
delivered to Tenant on or before the fifteenth (15th) day after Tenant’s
approved sketch layout. Tenant agrees to either approve said plans by initialing
and returning same to Landlord within seven (7) days of Tenant’s receipt of the
plans or notify Landlord in writing, within five (5) days of Tenant’s receipt of
the plans, in reasonable detail of (a) the aspects of the plans to which Tenant
has reasonable objections and (b) the proposed revisions to the plans that
Tenant requests. Tenant agrees that any such proposed revisions must be
consistent with Tenant’s approved sketch layout. Landlord shall then cause
revised plans to be delivered promptly to Tenant and Tenant shall approve said
revised plans by initialing and returning same to Landlord within three
(3) business days after Tenant’s receipt of said revised plans. Upon approval of
the plans, or revised plans, as the case may be, initialed by Tenant, Landlord
shall file said plans with the

 

1

--------------------------------------------------------------------------------


 

appropriate governmental agencies. In connection with and at a cost to be
included in The Work, Landlord shall apply for any required building permit or
other required permits from the appropriate government official. Tenant’s
approval of the plans shall be deemed full authorization by Tenant for Landlord
to procure bids as hereinafter provided. Following the approval by Tenant of the
plans, Landlord shall procure and deliver to Tenant at least three (3) bids (the
“Bids”) from subcontractors, for only the major trades, for the construction and
performance of the The Work based upon the approved plans, on or before the date
which is fifteen (15) business days following the approval date of the plans
(the “Bid Procurement Date”). Tenant shall reasonably cooperate with Landlord,
its employees, agents, architect, engineers and all other parties involved (or
which may be involved) in the The Work and shall make Tenant’s construction
representative available at all reasonable times to facilitate the procurement
of such Bids on or before the Bid Procurement Date. Landlord shall assemble the
various Bids for review and recommend approval by Tenant of the lowest,
qualified bid for each trade and subcontract. Tenant acknowledges that Landlord
shall not be responsible for any delays in the performance of the The Work
caused by Tenant’s failure to approve Bids by the Bid Approval Date (hereinafter
defined). Tenant shall review the Bids and deliver to Landlord written notice of
Tenant’s selection of the recommended Bids (the “Approved Bids”) (which shall be
deemed approval by Tenant of the subcontractors (the “Subcontractors”) which
submitted the Approved Bids) within five (5) business days following the date
upon which Landlord delivered the Bids to Tenant (the “Bid Approval Date”).
Tenant’s approval of the recommended Bids shall be deemed full authorization by
Tenant for Landlord to proceed with the commencement of The Work in accordance
with this Exhibit B. Landlord shall engage the Subcontractors and shall perform
or cause to be performed The Work depicted on the plans promptly following
Tenant’s selection of the Approved Bids as set forth above.

 

3.                                      Landlord agrees, at its expense and
without charge to Tenant (unless otherwise provided in this Exhibit B), to do
the work in the Premises as shown on the plans which shall hereinafter be
referred to as “The Work”. The Work shall include Landlord’s general conditions
and overhead amounts. “Building Standard” shall mean the type and grade of
material, equipment and/or device designated by Landlord as standard for the
Building (except as provided in the attached Construction and Finish Matrix) set
forth on the Description of Materials (attached hereto and made a part hereof).
All items included in The Work are Building Standard unless otherwise noted. The
provisions of Article 5 of the Lease shall apply to any alterations made to the
Premises after the initial work to be performed herein.

 

4.                                      Landlord has estimated the cost of The
Work based upon the plans and specifications submitted to Landlord by Tenant.
Against such estimated cost, Landlord shall credit an allowance of $261,430.00
of which only $45,589.50 may be used for Soft Costs (hereinafter defined). “Soft
Costs” shall mean the fees and expenses of architects, engineers, construction
consultants and telecommunication consultants incurred in connection with The
Work and the costs of labor and materials paid in connection with The Work for
the installation of moveable partitions, business and trade fixtures, machinery,
equipment, cabling, wiring, furniture, furnishings and other articles of
personal property. The remaining balance, if any, shall be deemed Additional
Rent and paid by Tenant as follows: (i) fifty percent (50%) upon Tenant’s
execution and delivery of this Amendment and (ii) fifty percent (50%) upon
Landlord’s substantial completion of The Work applicable to the Expansion
Premises and prior to Tenant’s occupancy of the Expansion Premises. Tenant may
submit invoices to Landlord for direct payment of Soft Costs (but not in excess
of the Soft Costs limitation set forth above) contracted for by Tenant or for
reimbursement to Tenant for Soft Costs (but not in excess of the Soft Costs
limitation set forth above) paid for by Tenant. Any portion of the allowance not
utilized by Tenant within one (1) year after the date of this Amendment shall be
deemed forfeited by Tenant, and Landlord shall have no further obligation to
provide any allowance under this Amendment. After receipt by Landlord from
Tenant of a written notice specifically referencing this sentence, Landlord
shall give Tenant a copy of the invoices and other bills that Landlord then
possesses for the costs of The Work against which the aforementioned allowance
was credited.

 

5.                                      All low partitioning, workstation
modules, bank screen partitions and prefabricated partition systems shall be
furnished and installed by Tenant.

 

6.                                      The installation or wiring of telephone
and computer (data) outlets is not part of The Work. Tenant shall bear the
responsibility to provide its own telephone and data systems at Tenant’s sole
cost and expense. Upon expiration or sooner termination of the Lease, Tenant
shall remove all telephone and data equipment and wiring from the Premises and
the Building risers upon vacation of same.

 

7.                                      Changes in The Work, if necessary or
requested by the Tenant, shall be accomplished after

 

2

--------------------------------------------------------------------------------


 

submission of Tenant’s final approved sketch layout, and without invalidating
any part of the Lease or Workletter Agreement, by written agreement between
Landlord and Tenant hereinafter referred to as a Change Order. Each Change Order
shall be prepared by Landlord and signed by both Tenant and Landlord stating
their agreement upon all of the following:

 

a.                                      The scope of the change in The Work; and

 

b.                                      The cost of the change; and

 

c.                                       Manner in which the cost will be paid
or credited; and

 

d.                                      The estimated extent of any adjustment
to the Effective Date (if any) as a result of the change in The Work.

 

Each and every Change Order shall be signed by Landlord’s and Tenant’s
respective construction representatives. In no event shall any Change
Order(s) be permitted without such authorizations. A 10% overhead/supervision
charge will be added to the cost of any Change Order and to the cost of any
other work to be performed by Landlord in the Premises after Landlord’s
completion of The Work. If Tenant shall fail to approve any such Change Order
within one (1) week, the same shall be deemed disapproved in all respects by
Tenant and Landlord shall not be authorized to proceed thereon. Any increase in
the cost of The Work or the change in The Work stated in a Change Order which
results from Tenant’s failure to timely approve and return said Change Order
shall be paid by the Tenant. Tenant agrees to pay to Landlord the cost of any
Change Order promptly upon receipt of an invoice for same.

 

8.                                      If Tenant elects to use the architect
suggested by Landlord, this architect becomes the Tenant’s agent solely with
respect to the plans, specifications and The Work. If any change is made after
completion of schematic drawings and prior to completion of final construction
documents which result in a Change Order and additional costs, such costs, to
the extent not covered by the allowance, shall be the responsibility of the
Tenant.

 

9.                                      Prior to Tenant’s occupancy of the
Expansion Premises, Tenant shall identify and list any portion of The Work which
does not conform to this Workletter Agreement (“Punch List”). The Landlord shall
review with the Tenant all of the items so listed and promptly correct or
complete any portion of The Work which fails to conform to the requirements of
this Workletter Agreement.

 

10.                               The terms contained in the Amendment (which
include all exhibits attached thereto) constitute Landlord’s agreement with
Tenant with respect to the work to be performed by Landlord on Tenant’s behalf.
If the architectural drawings are in conflict with the terms of the Amendment,
then the Lease shall be deemed the controlling document.

 

11.                               All materials and installations constructed
for the Tenant within the Premises shall become the property of the Landlord
upon installation. No refund, credit or removal of said items is to be permitted
at the termination of the Lease. Items installed that are not integrated in any
such way with other common building materials do not fall under this provision
(e.g. shelving, furniture, etc.) and shall be the property of Tenant.

 

12.                               It is agreed that notwithstanding the date
provided in the Lease for the Effective Date, the term applicable to the
Expansion Premises shall not commence until Landlord has “substantially
completed” all work to be performed by Landlord in the Expansion Premises as
hereinbefore set forth in Paragraph 3 above and as set forth in the Amendment;
provided, however, that if Landlord shall be delayed in substantially completing
said work as a result of:

 

a.                                      Tenant’s failure to approve the plans
and specifications in accordance with Paragraph 2 hereof or failure or omission
to select the Approved Bids by the Bid Approval Date;

 

b.                                      Tenant’s failure to furnish interior
finish specifications, i.e., paint colors, carpet selection, etc., to Landlord
by the fifth (5th) working day after Landlord has approved the plans and
specifications submitted by Tenant referred to in Paragraph 2 hereof;

 

c.                                       Tenant’s request for materials,
finishes or installations other than Landlord’s Building Standard;

 

3

--------------------------------------------------------------------------------


 

d.                                      Tenant’s changes in any of the Bids,
Approved Bids or in The Work or Tenant’s request for additional Bids;

 

e.                                       The performance of a person, firm,
partnership or corporation employed by Tenant and the completion of the said
work by said person, firm, partnership or corporation;

 

f.                                        Any act or omission of Tenant which
delays a Subcontractor, The Work or governmental inspections and approvals,
including, if necessary and without limitation, failure to install furniture
and/or failure to obtain low voltage wiring permits;

 

g.                                       Any default by Lessee under the Lease,
including, but not limited to, Tenant’s failure to deliver the Security Deposit
to Landlord, or Tenant’s failure to provide Landlord with evidence of insurance;

 

then the Effective Date of the term for the Expansion Premises of said Lease
shall be accelerated by the number of days of such delay and Tenant’s obligation
to pay Fixed Basic Rent and Additional Rent shall commence as of such earlier
date.

 

13.                               Landlord shall permit Tenant and its agents to
enter the Expansion Premises prior to the Effective Date in order that Tenant
may perform through its own non-union contractors (or union contractor if
required by Landlord) such other work and decorations as Tenant may desire at
the same time Landlord’s contractors are working in the Expansion Premises. The
foregoing license to enter prior to the Effective Date, however, is conditioned
upon:

 

a.                                      Tenant’s workmen and mechanics working
in harmony and not interfering with the labor employed by Landlord, Landlord’s
mechanics or contractors or by any other Tenant or its mechanics or contractors;
and

 

b.                                      Tenant providing Landlord with evidence
of Tenant’s contractors and subcontractors carrying such worker’s compensation,
general liability, personal and property insurance as required by law and in
amounts no less than the amounts set forth in Article 22 of the Lease. If at any
time such entry shall cause disharmony or interference therewith, this license
may be withdrawn by Landlord upon forty-eight (48) hours written notice to
Tenant. Such entry shall be deemed controlled by all of the terms, covenants,
provisions and conditions of said Lease, except as to the covenant to pay Fixed
Basic Rent and Additional Rent. Landlord shall not be liable in any way for any
injury, loss or damage which may occur to any of Tenant’s decorations or
installations so made prior to the Effective Date, the same being solely at
Tenant’s risk.

 

14.                               No part of the Expansion Premises shall be
deemed unavailable for occupancy by the Tenant, or shall any work which the
Landlord is obligated to perform in such part of the Expansion Premises be
deemed incomplete for the purpose of any adjustment of Fixed Basic Rent payable
hereunder, solely due to the non-completion of details of construction,
decoration or mechanical adjustments which are minor in character and the
non-completion of which does not materially interfere with the Tenant’s use of
such part of the Expansion Premises.

 

15.                               Tenant is responsible for all costs related to
the repairs and maintenance of any additional or supplemental HVAC systems,
appliances and equipment installed to meet Tenant’s specific requirements,
however the cost of the installation and acquisition of any additional or
supplemental HVAC systems may be paid out of the allowance referenced in
Section 4 hereof (subject to the Soft Costs limitation), so long as and to the
extent said allowance (subject to the Soft Costs limitation) has not been fully
expended and is sufficient to pay said costs for the installation and
acquisition of any of said additional or supplemental HVAC systems. Tenant shall
purchase a service contract for this equipment so that the equipment is covered
by such service contract each year of the term of the Lease and shall forward a
copy of such contract to Landlord.

 

16.                               If construction is to occur in the Existing
Premises, Tenant shall be liable for all costs associated with a delay, to the
extent not covered by the allowance, if Tenant shall fail to comply with a
submitted construction schedule to relocate personnel, furniture, or equipment,
provided that such construction schedule is consistent with the terms of
Section 19 below. These costs shall include, but not be limited to the
following:

 

a.                                      cost of construction workers time
wasted; and

 

4

--------------------------------------------------------------------------------


 

b.                                           cost of any overtime work necessary
to meet schedule deadlines; and

 

c.                                            any other costs associated with
delays in final completion.

 

17.                               This workletter is based on the quantities and
specifications listed on the attached Construction and Finish Matrix and
Description of Materials. Any change to these specifications shall require the
recalculation of the construction costs. Such recalculation shall not negate any
other section of the Lease.

 

18.                               All sums payable by Tenant to Landlord in
connection with this Exhibit B and any other work to be performed by Landlord
within the Premises and billable to Tenant shall be deemed Additional Rent.

 

19.                               In connection with any of The Work to be
performed by Landlord within the Existing Premises (collectively, the “Existing
Premises Landlord Work”), Tenant shall permit Landlord access to the Existing
Premises to perform such Existing Premises Landlord Work on the terms set forth
in this Section 19, without such Existing Premises Landlord Work constituting an
eviction or otherwise entitling Tenant to any abatement, reduction or
modification of the Fixed Basic Rent or Additional Rent due under the Lease.
Tenant shall, at its expense, reasonably cooperate with Landlord during the
performance of such Existing Premises Landlord Work by relocating all personnel,
furniture, and equipment as necessary. In performing the Existing Premises
Landlord Work, Landlord shall endeavor to exercise reasonable efforts to
minimize any material interruption, material inconvenience or material
interference of Tenant’s normal business operations in the Existing Premises.

 

-END-

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Workletter for office space within the building between Lessor and Lessee.

 

Mack-Cali Chestnut Ridge L.L.C.

c/o Mack-Cali Realty L.P.

 

CONSTRUCTION WORKLETTER

 

Lessee

 

Eagle Pharmaceutical-ren/exp

 

Property

 

CH

 

Square Feet

 

15,173

Location

 

50 Rice Blvd

 

Job#

 

 

 

Floor

 

3

Date

 

3/2/15

 

Year

 

2015

 

Lease Date

 

 

Drawings

 

Test-fit dated 02/04/15 prepared by Jenkins

 

PM#

 

18

 

Lease Rep.

 

CD

 

 

Gray

 

 

 

 

 

 

 

 

File Name

 

Eagle Pharmaceutical 030215

 

Tenant ID

 

 

 

Proj. Mgr.

 

AK

Former Tenant

 

TIP/Turner

 

 

 

 

 

 

 

 

Projected Occupancy

 

 

 

 

 

 

 

 

 

 

 

GL#

 

DESCRIPTION

 

ESTIMATE

 

COST/SF

5502

 

ARCHITECT / ENGINEER / EXPEDITOR

 

$

14,187

 

$

0.94

5503

 

BLUE PRINTS

 

$

220

 

$

0.01

5504

 

BUILDING PERMIT

 

$

4,400

 

$

0.29

5505

 

DEMOLITION

 

$

13,870

 

$

0.91

5507

 

REFUSE CONTAINERS

 

$

6,600

 

$

0.43

5512

 

LABOR

 

$

4,950

 

$

0.33

5524

 

SUPPLIES

 

$

1,980

 

$

0.13

5524

 

LANDSCAPING / SITEWORK

 

$

0

 

$

0.00

5524

 

CONCRETE / MASONRY

 

$

1,003

 

$

0.07

5524

 

ROOFING

 

$

1,430

 

$

0.09

5524

 

MISCELLANEOUS SPECIALTIES

 

$

0

 

$

0.00

5526

 

MILLWORK

 

$

25,850

 

$

1.70

5530

 

DRYWALL / CARPENTRY

 

$

41,183

 

$

2.71

5532

 

PLUMBING

 

$

14,179

 

$

0.93

5533

 

ELECTRIC

 

$

108,471

 

$

7.15

5535

 

HVAC

 

$

50,495

 

$

3.33

5538

 

FOLDING / PARTITION DOORS

 

$

0

 

$

0.00

5540

 

DOORS / FRAMES / HARDWARE

 

$

19,476

 

$

1.28

5542

 

CEILINGS

 

$

16,855

 

$

1.11

5544

 

CERAMIC TILE / STONE

 

$

13,925

 

$

0.92

5546

 

TOILET PARTITIONS

 

$

0

 

$

0.00

5550

 

TOILET & BATH ACCESSORIES

 

$

0

 

$

0.00

5552

 

APPLIANCES

 

$

0

 

$

0.00

5558

 

FINAL CLEANING

 

$

1,513

 

$

0.10

5560

 

WINDOW BLINDS

 

$

0

 

$

0.00

5563

 

ACCESS FLOORING

 

$

0

 

$

0.00

5564

 

FLOOR FINISHES

 

$

74,226

 

$

4.89

5565

 

WALL FINISHES

 

$

20,093

 

$

1.32

5563

 

GLAZING / WINDOWS

 

$

1,100

 

$

0.07

5572

 

FIRE SYSTEMS

 

$

5,632

 

$

0.37

5574

 

SPRINKLERS

 

$

11,248

 

$

0.74

5575

 

MISCELLANEOUS METALS / STAIRS

 

$

0

 

$

0.00

 

 

SUB TOTAL

 

 

$

452,884

 

$

29.85

 

 

OVERHEAD/SUPERVISION

 

 

$

45,288

 

$

2.98

 

 

TOTAL

 

 

$

498,I72

 

$

32.83

 

PAYMENT SCHEDULE:  50% on Execution, 50% on Substantial Completion

 

NOTES:

 

1) EXISTING CONDITIONS-2x4 Parabolic Fixtures;2x4 3 Cell Fixtures; Glass Door in
Aluminum Frame

 

2) INCLUDES-Applicable Taxes; Wood Veneer Wall Panel System in Reception Area;
Kitchen Sink w/Plastic Laminate Cabinetry ;New Island Plastic Laminate
Countertop w/ Base Cabinets;New 2x2 Plaque Supply Diffusers with VAV Boxes as
requiered per spec sheet; New Supplemental A/C Unit in Computer Room;2x4 Direct
/Indirect Light Fixtures for Private Offices, Copy/Lunch Rm,Copy/Coffee;
4”x4’Reccessed Linear Fixtures for Reception Area, Conference Rooms off Recept
Area; Furniture Feeds for Workstations; Flush Floor Poke Through Device at Table
of Conference Rooms; SDT Tile in Computer Room; Porcelain Tile w/ Wood Base in
Reception Area; Broadloom Carpet ($35/yd mat cost); VCT; Sheetrock Ceiling (50%
ceiling)-Conference Rooms and Reception Area; Replace 2x4 3 Cell Fixtures in
Existing Suite to match 2x4 Parabolic Light Fixture in New Suite

 

3) EXCLUDES-Overtime; Phone/Data lines and System; Security Systems; Furniture;
Internal Wiring of Furniture:Herculite Double Entry Door

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5502

 

ARCHITECT / ENGINEER / EXPEDITOR

 

 

 

 

 

 

 

 

NJ-Architect-RSF(Minimum Fee $950)

 

SF

 

15173

 

 

 

 

NY-Architect, Rockhill-RSF

 

SF

 

0

 

 

 

 

Blue Hill,-Archirect-RSF

 

SF

 

0

 

 

*

 

Engineer

 

HR

 

0

 

 

*

 

Engineer-Steel Design for Partition Door

 

LF

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

14,187

 

 

 

 

 

 

 

 

 

5503

 

BLUE PRINTS

 

 

 

 

 

 

 

 

Blue Prints

 

LS

 

1

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

220

 

 

 

 

 

 

 

 

 

5504

 

BUILDING PERMIT        3% of costs plus $264 for NJ Community of Affairs

 

 

 

 

Building Permit Fee (Minimum Fee $500)

 

LS

 

1

 

 

 

 

Planning Board, Site Plan Approvals

 

LS

 

0

 

 

*

 

Expeditor, Attorney

 

LS

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

4,400

 

 

 

 

 

 

 

 

 

5505

 

DEMOLITION

 

 

 

 

 

 

 

 

Carpet/Base

 

SF

 

4037

 

 

 

 

Base

 

LF

 

0

 

 

 

 

Walls-9’ with doors

 

LF

 

467

 

 

 

 

Walls-Full Height with doors

 

LF

 

51

 

 

 

 

Ceiling Grid & Tile

 

SF

 

4037

 

 

 

 

Ceiling Tile

 

SF

 

0

 

 

*

 

Masonry Walls-13’

 

LF

 

0

 

 

*

 

Masonry Walls-20’

 

LF

 

0

 

 

*

 

VCT

 

SF

 

0

 

 

 

 

Lower Cabinets & Countertop

 

LF

 

22

 

 

 

 

Upper Cabinets

 

LF

 

22

 

 

 

 

Ceramic Wall & Floor Tile/Marble/Granite

 

SF

 

0

 

 

*

 

Computer Floor

 

SF

 

0

 

 

 

 

Phone/Data & System

 

HR

 

14

 

 

 

 

Dumpster -30 Yard

 

EA

 

0

 

 

 

 

Labor-Dispose Fixtures, Duct, Phone/Data

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

13,870

 

 

 

 

 

 

 

 

 

5507

 

REFUSE CONTAINERS

 

 

 

 

 

 

 

 

Dumpster-30 Yard-4 Ton limit

 

EA

 

12

 

 

 

 

Dumpster-20 Yard

 

EA

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

6,600

 

 

 

 

 

 

 

 

 

5512

 

LABOR

 

 

 

 

 

 

 

 

Labor

 

HR

 

150

 

 

 

 

Labor Foreman

 

HR

 

0

 

 

 

 

Truck

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

4,950

 

 

 

 

 

 

 

 

 

5524

 

SUPPLIES

 

 

 

 

 

 

 

 

Fire Extinguishers10#

 

EA

 

6

 

 

*

 

Fire Extinguishers10# w/ Cabinet

 

EA

 

0

 

 

 

 

Knox Box-Key Lock

 

EA

 

0

 

 

 

 

Re Key Entry Doors & Office Doors

 

EA

 

16

 

 

 

 

Signage

 

LS

 

0

 

 

 

 

Miscellaneous

 

LS

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

1,980

 

 

 

 

 

 

 

 

 

5524

 

LANDSCAPE / SITEWORK

 

 

 

 

 

 

*

 

Miscellaneous

 

LS

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5524

 

CONCRETE / MASONRY

 

 

 

 

 

 

 

 

Sawcut, Remove Concrete, Excavate, Backfill, Compact, Place Concrete

 

SF

 

0

 

 

 

 

Slab On Grade

 

SF

 

0

 

 

 

 

Walkway On Grade

 

SF

 

0

 

 

 

 

Concrete Curb

 

LF

 

0

 

 

*

 

Stone Curb

 

LF

 

0

 

 

 

 

Curb Cut

 

EA

 

0

 

 

*

 

Generator Pad

 

EA

 

0

 

 

*

 

Masonry Block

 

SF

 

0

 

 

 

 

Labor-Mechanic

 

HR

 

0

 

 

 

 

Labor-Misc

 

HR

 

16

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

1,003

 

 

 

 

 

 

 

 

 

5524

 

ROOFING

 

 

 

 

 

 

 

 

Pitch Pocket-Electric, Gas, Vent Penetrations

 

EA

 

2

 

 

 

 

Rooftop Flashing inc. cutting roof

 

EA

 

0

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhaust Flan Flashing, 2’ x 2’ Curb

 

EA

 

0

 

 

 

 

Flue Flashing

 

EA

 

0

 

 

 

 

New Built-Up Roof

 

SF

 

100

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

1,430

 

 

 

 

 

 

 

 

 

5524

 

MISCELLANEOUS SPECIALTIES

 

 

 

 

 

 

*

 

Spray Fire Proofing

 

SF

 

0

 

 

*

 

Asbestos Fire Proofing Removal

 

SF

 

0

 

 

*

 

Asbestos VCT Removal

 

SF

 

0

 

 

*

 

Asbestos Cleaning/Vacuum

 

SF

 

0

 

 

*

 

Asbestos Cleaning per man day

 

Day

 

0

 

 

*

 

Asbestos Monitoring/Testing

 

SF

 

0

 

 

*

 

Upgrade Elevator Cabs

 

EA

 

0

 

 

*

 

Elevator Repairs

 

HR

 

0

 

 

*

 

Directory

 

EA

 

0

 

 

*

 

Directory-Illuminated

 

EA

 

0

 

 

*

 

Furniture Cube-material only

 

EA

 

0

 

 

*

 

Furniture Cube-install

 

EA

 

0

 

 

*

 

Overhead Insul Section Door w/ Bumps, 8’ x 10’

 

EA

 

0

 

 

*

 

Overhead Roll Up Door w/ Bumpers, 8’ x 10’

 

EA

 

0

 

 

*

 

Loading Dock Seals

 

EA

 

0

 

 

*

 

Loading Dock Bumpers

 

EA

 

0

 

 

*

 

Manual Dock Leveler w/ Pit

 

EA

 

0

 

 

*

 

Powered Dock Leveler w/ Pit

 

EA

 

0

 

 

*

 

Overhead Door Repairs

 

HR

 

0

 

 

*

 

Projection Screen Motorized-Material only

 

EA

 

0

 

 

*

 

Projection Screen Manual-Material only

 

EA

 

0

 

 

*

 

Ceiling Fan-Material only

 

EA

 

0

 

 

*

 

Bullet Proof Pass Thru-12”x12”-material

 

EA

 

0

 

 

*

 

Bullet Proof Kevlar Panel-material

 

SF

 

0

 

 

*

 

Exterior Resilient Rubber Surface, 2”

 

SF

 

0

 

 

*

 

Chain Link Fence

 

LF

 

0

 

 

*

 

Vinyl Coated Chain Link Fence

 

LF

 

0

 

 

*

 

Guard Rail

 

LF

 

0

 

 

*

 

Caulking Exterior Joints inc. remove existing

 

LF

 

0

 

 

*

 

Power Wash Exterior Walls

 

SAF

 

0

 

 

*

 

Scissors Lift

 

DAY

 

0

 

 

*

 

Scissors Lift

 

MONTH

 

0

 

 

*

 

Exterior Scaffolding-1 month

 

SAF

 

0

 

 

*

 

ADD ON per additional month rental

 

SAF

 

0

 

 

*

 

Ext Scaffolding-Swing Planks,10’-30’,1 month

 

EA

 

0

 

 

*

 

ADD ON per additional month rental

 

EA

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5526

 

MILLWORK         All Plastic Laminate(P.L.) will be white. Alternate is grey or
a

 

 

 

 

Base P.L. Cabinets w/ Countertop

 

LF

 

20

 

 

 

 

Upper P.L. Cabinets

 

LF

 

20

 

 

 

 

Island Plastic Laminate

 

LF

 

7

 

 

 

 

Counter P.L w/support legs.

 

LF

 

0

 

 

 

 

Bathroom Vanity P.L-24”

 

EA

 

0

 

 

*

 

Counter-Corian w/ Subframe.

 

LF

 

0

 

 

*

 

Counter-Corian w/ Sinks & Subframe.

 

LF

 

0

 

 

 

 

Closet Melamine Shelf & Metal Pole-5 LF

 

EA

 

2

 

 

*

 

Wood Wall Cap Oak-4” wide

 

LF

 

0

 

 

*

 

Wall Cap P.L-4” wide

 

LF

 

0

 

 

*

 

Wood Base Oak-4” high w/ 1/4” bevel

 

LF

 

0

 

 

*

 

Chair Rail-Paint Grade

 

LF

 

0

 

 

 

 

5 Layer P.L. Adjustable Shelves-12” deep

 

LF

 

0

 

 

*

 

Cherry Wood Cabinets, Upper/Lower/Counter

 

LF

 

0

 

 

*

 

Plastic Laminate Panels-9’ high

 

LF

 

0

 

 

*

 

Wood Veneer Panels-9’ high

 

LF

 

20

 

 

*

 

Wood Window Frame-4’x4’

 

EA

 

0

 

 

 

 

Labor-Misc, Non Union

 

HR

 

0

 

 

 

 

Labor-Misc, Union

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

25,850

 

 

 

 

 

 

 

 

 

5530

 

DRYWALL / CARPENTRY

 

 

 

 

 

 

 

 

DRYWALL

 

 

 

 

 

 

 

 

9’ wall-no insulation

 

LF

 

450

 

 

 

 

9’ wall w/ insulation

 

LF

 

0

 

 

 

 

13’ 1-hour wall w/ insulation

 

LF

 

0

 

 

 

 

13’ 2-hour wall w/ insulation

 

LF

 

0

 

 

 

 

18’ 1-hour wall w/ insulation

 

LF

 

0

 

 

 

 

18’ 2-hour wall w/ insulation

 

LF

 

0

 

 

 

 

25’ 1-hour wall, 6” studs 18 gauge, insulation

 

LF

 

0

 

 

 

 

25’ 2-hour wall, 6” studs 18 gauge, insulation

 

LF

 

0

 

 

 

 

25’ 3-hour wall, 6” studs 18 gauge, insulation

 

LF

 

0

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extend 9’ Wall to 13’ & insulate

 

LF

 

0

 

 

*

 

Kneewall w/ Stud angle supports

 

LF

 

0

 

 

 

 

Chase Wall-Ceiling Height

 

LF

 

0

 

 

 

 

Sheetrock Columns

 

EA

 

0

 

 

 

 

Break Members

 

EA

 

10

 

 

 

 

Extend 9’ wall 6’ above ceiling

 

LF

 

0

 

 

*

 

Soffit/Fascia over files

 

LF

 

0

 

 

*

 

Header

 

LF

 

0

 

 

*

 

Sheetrock Ceiling-reception

 

SF

 

182

 

 

 

 

Sheetrock Ceiling-conf rm off reception

 

SF

 

140

 

 

 

 

Finished Opening for Glass

 

EA

 

0

 

 

*

 

Fiberglass panel lamination-9’ h

 

LF

 

0

 

 

 

 

Cut Opening for Door/Glass Door

 

EA

 

7

 

 

 

 

Remove Door/Close Up Opening

 

EA

 

7

 

 

 

 

Insulation

 

SF

 

0

 

 

 

 

Phasing

 

LS

 

1

 

 

 

 

Load Job

 

SF

 

1

 

 

 

 

Scarpatch

 

EA

 

30

 

 

 

 

Labor-Misc, Drywall Patch

 

HR

 

0

 

 

 

 

CARPENTRY

 

 

 

 

 

 

 

 

Telephone Fire Rated Plywood-4’x8’

 

EA

 

0

 

 

 

 

Plywood Blocking/Metal Straps

 

LF

 

0

 

 

 

 

5 Layer Adjustable Birch Shelves-12”

 

LF

 

0

 

 

 

 

H/W Heater Shelf

 

EA

 

0

 

 

 

 

Closet Melamine Shelf & Metal Pole

 

LF

 

0

 

 

 

 

Install Fire Dampers-supplied by HVAC

 

EA

 

0

 

 

*

 

Install Fire Extinguishers/Cabinets

 

EA

 

0

 

 

*

 

Install Projection Screen

 

EA

 

0

 

 

*

 

Moveable Metal Partitions 9’ High

 

LF

 

0

 

 

*

 

Metal/Glass Partitions 9’ w/Glass Door

 

LF

 

0

 

 

 

 

Labor-Misc,Blocking, Bath Accessories

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

41,183

 

 

 

 

 

 

 

 

 

5532

 

PLUMBING

 

 

 

 

 

 

 

 

Demolition

 

HR

 

14

 

 

 

 

Offc Bldg Sink-Waste,Vent,Hot/Cold,Sink

 

EA

 

2

 

 

 

 

Offc Bldg Sink-Blue Hill

 

EA

 

0

 

 

*

 

Bathroom-Water Closet,Basin,Waste,Water

 

LS

 

0

 

 

*

 

Slop Sink-Waste,Vent,Hot/Cold,Sink

 

EA

 

0

 

 

*

 

Add on-Water Closet

 

EA

 

0

 

 

*

 

Add on-Urinal

 

EA

 

0

 

 

*

 

Add on-Basin

 

EA

 

0

 

 

*

 

Add on-Slop Sink

 

EA

 

0

 

 

 

 

Emax

 

EA

 

2

 

 

 

 

Hot Water Heater-6 Gallon

 

EA

 

0

 

 

*

 

Hot Water Heater-30 Gallon

 

EA

 

0

 

 

*

 

Hot Water Heater-75 Gallon

 

EA

 

0

 

 

 

 

Waggs Shut Off Valve

 

EA

 

0

 

 

*

 

Waste, Water & Connection for Dishwasher

 

EA

 

1

 

 

*

 

Coffee Maker Water Feed

 

EA

 

1

 

 

*

 

Ice Maker Water Feed

 

EA

 

1

 

 

 

 

Replace Liberty Ejector Pump

 

EA

 

0

 

 

 

 

Copper Water Piping, 3/4”

 

LF

 

0

 

 

 

 

Copper Water Piping, 1-1/4”

 

LF

 

0

 

 

 

 

Gas Piping, 2”

 

LF

 

0

 

 

 

 

Gas Piping, 3”

 

LF

 

0

 

 

 

 

PRV at main

 

EA

 

0

 

 

 

 

Water Meter

 

EA

 

0

 

 

 

 

Gas Meter,Meter Bar,Test

 

EA

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

14,179

 

 

 

 

 

 

 

 

 

5533

 

ELECTRIC

 

 

 

 

 

 

 

 

Demolition-Outlets,Switches

 

HR

 

45

 

 

 

 

Demise/Rewire

 

HR

 

0

 

 

 

 

Service-50’,Meter,277V,200Amp,Transf,120V

 

EA

 

0

 

 

 

 

Subpanel-50’,120V,200Amp

 

EA

 

0

 

 

 

 

Submeter-Sentinel

 

EA

 

0

 

 

 

 

4”x4’ linear light fixtutre

 

EA

 

12

 

 

 

 

2x4 indirect light fixture

 

EA

 

40

 

 

 

 

Downlights

 

EA

 

25

 

 

 

 

Strip Lighting under cabinets

 

EA

 

10

 

 

 

 

2x4 Prismatic Fixtures T8-3 Lamp

 

EA

 

0

 

 

*

 

2x4 Parabolic Fixtures T8-3 Lamp

 

EA

 

40

 

 

 

 

Remove light fixtures-existing suite

 

EA

 

40

 

 

 

 

Remove light fixtures-linear,indirect

 

EA

 

52

 

 

*

 

2x4 Indirect Fixtures T8 Lamps

 

EA

 

0

 

 

 

 

2x2 Prismatic Fixtures T8

 

EA

 

0

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

2x2 Parabolic Fixtures T8

 

EA

 

0

 

 

 

 

2x4/2x2 Prismatic Fixtures T12-3 Lamp

 

EA

 

0

 

 

*

 

2x4/2x2 Parabolic Fixtures T12-3 Lamp

 

EA

 

0

 

 

 

 

8’ Strip Fixture

 

EA

 

0

 

 

*

 

8’ Track Light Fixture

 

EA

 

0

 

 

*

 

Add On-Battery Packs to Fixtures

 

EA

 

0

 

 

 

 

Relocate Fixtures w/ BX

 

EA

 

35

 

 

 

 

Refurbish Fixtures w/ lamps & lense

 

EA

 

0

 

 

*

 

Downlights-Incandescent

 

EA

 

0

 

 

*

 

Downlights-Compact Flourescent

 

EA

 

0

 

 

*

 

Downlights-Compact Flourescent Dimmer

 

EA

 

0

 

 

*

 

Downlights-MR16

 

EA

 

0

 

 

*

 

Downlights-LED

 

EA

 

0

 

 

*

 

Wall Sconces-Compact Flourescents

 

EA

 

0

 

 

 

 

Metal Hallide, 400 Watts, 25’ on center

 

EA

 

0

 

 

 

 

Exit Lights

 

EA

 

5

 

 

 

 

Wall MT Emerg’cy Fixts

 

EA

 

8

 

 

 

 

Single Pole Switches

 

EA

 

18

 

 

 

 

3-Way Switches

 

EA

 

4

 

 

*

 

Dimmer Switches

 

EA

 

0

 

 

*

 

Occupancy Sensor Switch

 

EA

 

0

 

 

 

 

Wall Mount Duplex

 

EA

 

44

 

 

 

 

Wall Mount Quad

 

EA

 

15

 

 

 

 

Floor Mount Outlet/P/D & greenfield

 

EA

 

0

 

 

*

 

Floor Mount Flush Outlet/P/D & greenfield

 

EA

 

3

 

 

*

 

Floor Mount Flush P/D & greenfield

 

EA

 

0

 

 

 

 

GFI

 

EA

 

4

 

 

 

 

110Volt, 20 Amp, Dedicated

 

EA

 

0

 

 

 

 

220Volt, 30 Amp, Dedicated

 

EA

 

0

 

 

 

 

Furniture Junction Box-8 Wire,3 Circuit

 

EA

 

0

 

 

 

 

Furniture Junction Box-1 Circuit

 

EA

 

3

 

 

 

 

Floor Mount Furn Feedw/greenstring-2ct

 

EA

 

4

 

 

 

 

Copier outlet

 

EA

 

1

 

 

 

 

Refrigerator outlet

 

EA

 

1

 

 

 

 

Power Pole-8 Wire,3 Circuit

 

EA

 

0

 

 

 

 

Power Pole-1 Circuit

 

EA

 

0

 

 

*

 

UPS-50 Kva,Input,Panel,Batteries

 

EA

 

0

 

 

*

 

UPS-1 00 Kva,Input,Panel,Batteries

 

EA

 

0

 

 

*

 

UPS Output Feeds

 

EA

 

0

 

 

*

 

Generator-100 KW,ATS,Enclosure,Wired

 

EA

 

0

 

 

*

 

Generator-250 KW,ATS,Enclos,400Amp

 

EA

 

0

 

 

*

 

Phone/Data Lines

 

EA

 

0

 

 

*

 

Phone Service/Switch/Wiring

 

SF

 

0

 

 

*

 

Phone/Data Plaster Rings w/ Pull Strings

 

EA

 

3

 

 

*

 

Phone/Data Conduits w/ Pull Strings

 

EA

 

0

 

 

*

 

4” Conduit for Phone D’Mark Feed

 

LF

 

0

 

 

*

 

2” Conduit for Phone D’Mark Feed

 

LF

 

0

 

 

*

 

Rooftop A/C Wiring w/ Disconnect

 

EA

 

0

 

 

*

 

Supplemental A/C Wiring w/ Disconnect

 

EA

 

1

 

 

*

 

Unit Heater Wiring w/ Disconnect

 

EA

 

0

 

 

*

 

Exhaust Fan Wiring w/ Disconnect

 

EA

 

0

 

 

 

 

Hot Water Heater Wiring w/ Disconnect

 

EA

 

0

 

 

*

 

Dishwasher Wiring w/ Disconnect

 

EA

 

1

 

 

*

 

T-Stat Wiring

 

EA

 

0

 

 

*

 

Smoke Damper Wiring

 

EA

 

0

 

 

*

 

Projection Screen Wiring w/ Switch

 

EA

 

0

 

 

*

 

Ceiling Fan-Install & Wire

 

EA

 

0

 

 

 

 

New Electric Basebord Heat

 

LF

 

0

 

 

 

 

Repair Electric Baseboard Heat/Covers

 

HR

 

0

 

 

 

 

Labor-Foreman

 

HR

 

0

 

 

 

 

Labor-Journeyman

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

108,471

 

 

 

 

 

 

 

 

 

5535

 

HVAC

 

 

 

 

 

 

 

 

Demolition

 

HR

 

0

 

 

 

 

New Duct,VAV’s,Diffsrs,Returns,T’Stats,Insul

 

SF

 

0

 

 

 

 

Relocate Existing Diffusers,Returns,T’Stats

 

SF

 

5410

 

 

 

 

Relocate Diffuser w/10’ Flex

 

EA

 

0

 

 

 

 

Relocate VAV Box

 

EA

 

0

 

 

 

 

Moduline VAV Diffuser w/ 10’ Flex & T’Stat

 

EA

 

0

 

 

 

 

Moduline Slave Diffuser w/ 10’ Flex

 

EA

 

0

 

 

 

 

Plaque Diffusers

 

EA

 

37

 

 

 

 

VAV Box,1000 CFM, T’Stat,Wiring,Duct

 

EA

 

6

 

 

 

 

VAV Box w/ Reheat, T’Stat,Wiring

 

EA

 

0

 

 

 

 

VAV Box w/ 4 Diff,T’Stat,Wiring,Duct

 

EA

 

0

 

 

 

 

2x2 Diffuser w/ 10’ Flex

 

EA

 

0

 

 

 

 

2x2 Return-Metal Perforated

 

EA

 

0

 

 

 

 

Return-Plastic Eggcrate

 

EA

 

0

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Dampers-material

 

EA

 

0

 

 

*

 

Rooftop Unit,Duct,Diff,Retrns,T’Stat,Insul

 

TONS

 

0

 

 

*

 

1-2 Ton Minimate A/C, Ceiling, T’Stat

 

EA

 

1

 

 

*

 

2 Ton Split,Duct,Diff,T’Stat,Insul,20’Pipe

 

EA

 

0

 

 

*

 

5 Ton Split,Duct,Diff,T’Stat,Insul,20’Pipe

 

EA

 

0

 

 

*

 

7-1/2 Ton Split,Duct,Diff,T’Stat,Insul,20’Pipe

 

EA

 

0

 

 

*

 

10 Ton Split,Duct,Diff,T’Stat,Insul,20’Pipe

 

EA

 

0

 

 

*

 

1 Ton Heat Pump w/ Piping, T’Stat

 

EA

 

0

 

 

*

 

3 Ton Heat Pump w/ Piping, T’Stat

 

EA

 

0

 

 

*

 

12-1/2 Ton Split,Duct,Diff,T’Stat,Insul,20’Pipe

 

EA

 

0

 

 

*

 

5 Ton Air Cool HT Pump,Duct,Diff,T’Stats,Insul

 

EA

 

0

 

 

*

 

Air Cool,HT Pump,Duct,Diff,T’Stats,Insul

 

TONS

 

0

 

 

*

 

Liebert 20 Ton Split System

 

EA

 

0

 

 

 

 

Unit Heater-50,000 BTU, T’Stat

 

EA

 

0

 

 

 

 

Unit Heater-150,000 BTU, T’Stat

 

EA

 

0

 

 

*

 

Bathroom Exhaust Fan Ducted to Roof 1 floor

 

EA

 

0

 

 

*

 

Exhaust Fan-Plenum

 

EA

 

0

 

 

 

 

Thermostats

 

EA

 

0

 

 

 

 

Repair Electric Baseboard Heat/Covers

 

HR

 

0

 

 

 

 

Service Rooftop Units

 

EA

 

0

 

 

 

 

Service VAV Boxes

 

SF

 

0

 

 

 

 

Testing & Balancing

 

SF

 

5410

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

50,495

 

 

 

 

 

 

 

 

 

5538

 

FOLDING/PARTITION DOORS

 

 

 

 

 

 

 

 

Partition Door-9’ High (Moderco or eqaul)

 

LF

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5540

 

DOORS / FRAMES / HARDWARE

 

 

 

 

 

 

 

 

DOORS / FRAMES *Include hinges

 

 

 

 

 

 

 

 

3x7 SC Paint Grade Door ,HM Frame

 

EA

 

20

 

 

*

 

3x7 SC Oak SG Door w/ Vision Lite ,HM Frame

 

EA

 

0

 

 

 

 

3x7 HM Door ,HM Frame

 

EA

 

0

 

 

*

 

3x7 SC Door ,HM Frame w/ 24” Sidelite

 

EA

 

0

 

 

 

 

6x7 DD SC Paint Grade Door ,HM Frame

 

EA

 

1

 

 

*

 

3x8 SC Oak Stain Grade Door ,HM Frame

 

EA

 

0

 

 

*

 

3xFH SC Oak Stain Grade Door ,HM Frame

 

EA

 

0

 

 

*

 

3xFH CHERRY Door ,HM Frame

 

EA

 

0

 

 

*

 

6xFH SC Oak Stain Grade Door ,HM Frame

 

EA

 

0

 

 

 

 

3x7 90-Min SC St Grade Door ,HM Frame

 

EA

 

0

 

 

 

 

6x7 DD 90 Min SC St Grade ,HM Frame

 

EA

 

0

 

 

*

 

3x8 90-Min SC St Grade Door ,HM Frame

 

EA

 

0

 

 

*

 

3xFH 90-Min SC St Grade Door ,HM Frame

 

EA

 

0

 

 

 

 

6x7 SC Slider Oak Stain Grade Doors

 

EA

 

0

 

 

*

 

6x7 SC Bifold Oak Stain Grade Doors (4)

 

EA

 

0

 

 

*

 

6xFH SC Slider Oak Stain Grade Doors

 

EA

 

0

 

 

*

 

3070 OUTSIDE metal doors

 

EA

 

0

 

 

*

 

Raco-3xFull Height PL/Frame

 

EA

 

0

 

 

*

 

Raco-3xFull Height Stained Wood Veneer

 

EA

 

0

 

 

 

 

Relocate 3x7 SC/HM Frame/Hdwr

 

EA

 

0

 

 

 

 

Relocate 6x7 DD SC/HM Frame/Hdwr

 

EA

 

0

 

 

 

 

Relocate 4x7 Bifold/Sliders w/ Track/Hdwr

 

EA

 

0

 

 

*

 

4’ x 4’ Hollow Metal Window Frame

 

EA

 

0

 

 

 

 

HARDWARE

 

 

 

 

 

 

 

 

Lever Passage Sets

 

EA

 

9

 

 

*

 

Lever Locksets

 

EA

 

14

 

 

*

 

ICC Lever Locksets

 

EA

 

0

 

 

 

 

Lever Privacy Sets

 

EA

 

0

 

 

*

 

Simplex Combo Lockset

 

EA

 

0

 

 

 

 

Door Stop

 

EA

 

21

 

 

 

 

Floor Stop

 

EA

 

0

 

 

 

 

4.5 “ Stanley Hinges

 

SET of 3

 

21

 

 

 

 

Bifold/Slider Door Track & Hdwr

 

EA

 

0

 

 

 

 

Closers

 

EA

 

0

 

 

*

 

Latchguards

 

EA

 

0

 

 

*

 

Coat Hooks

 

EA

 

0

 

 

*

 

Flush Bolts-concealled

 

SET of 2

 

2

 

 

*

 

Electric Strike

 

EA

 

0

 

 

*

 

Mag Locks

 

EA

 

0

 

 

*

 

Door Sweep & Saddle

 

EA

 

0

 

 

*

 

Drop Down Seal

 

EA

 

0

 

 

*

 

Panic Device

 

EA

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

19,476

 

 

 

 

 

 

 

 

 

5542

 

CEILINGS *All Grid is 15/16”

 

 

 

 

 

 

 

 

2x4 Grid & Lay-In Tile

 

SF

 

4037

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2x4 Grid & Tile w/ 2x2 Look Rev, Cortega

 

SF

 

0

 

 

*

 

2x4 Grid & Tile w/ 2x2 Look Rev, Cirrus

 

SF

 

0

 

 

 

 

2x4 Grid

 

SF

 

0

 

 

 

 

2x4 Lay-In Tile

 

SF

 

0

 

 

 

 

2x4 2x2 Second Look Cortgega

 

SF

 

0

 

 

*

 

2x2 Grid & Lay-In Tile

 

SF

 

0

 

 

*

 

2x2 Grid & Reveal Tile-Cortega 704

 

SF

 

0

 

 

*

 

2x2 Grid & Reveal Tile-Cirrus 584

 

SF

 

0

 

 

*

 

2x2 Grid

 

SF

 

0

 

 

*

 

2x2 Lay-In Tile

 

SF

 

0

 

 

*

 

2x2 Cortega Tile 704 Reveal

 

SF

 

0

 

 

*

 

2x2 Cirrus Tile 584 Reveal

 

SF

 

0

 

 

*

 

Fire Rated Add On

 

SF

 

0

 

 

*

 

Soffit/Shade Pocket

 

LF

 

0

 

 

*

 

Clean Room 2x4 Ceiling

 

SF

 

0

 

 

 

 

Repair 2x4/2x2 Lay-In Grid & Tile

 

SF

 

1323

 

 

 

 

Remove Tile

 

SF

 

0

 

 

 

 

Patch @ Wall Penetration

 

LF/side

 

0

 

 

 

 

2x4 Lay-In Tile-Material Only-10 per case

 

SF

 

0

 

 

*

 

Tent Lights

 

EA

 

0

 

 

 

 

Labor-Misc

 

HR

 

21

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

16,855

 

 

 

 

 

 

 

 

 

5544

 

CERAMIC TILE / STONE

 

 

 

 

 

 

*

 

Ceramic Floor Tile-Dal 2”x2”

 

SF

 

0

 

 

*

 

Ceramic Wall Tile 4’ High-Dal 4”x4”

 

SF

 

0

 

 

 

 

Porcelin Tile-reception-$20/sf mat

 

SF

 

364

 

 

 

 

Wood Base

 

LF

 

55

 

 

 

 

Skim coat floor

 

SF

 

364

 

 

*

 

Marble Saddle

 

EA

 

0

 

 

*

 

Marble Countertop

 

LF

 

0

 

 

*

 

Marble Base

 

LF

 

0

 

 

*

 

Marble Floor

 

SF

 

0

 

 

*

 

Granite Floor

 

SF

 

0

 

 

*

 

Limestone Floor

 

SF

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

13,925

 

 

 

 

 

 

 

 

 

5546

 

TOILET PARTITIONS

 

 

 

 

 

 

*

 

Enclosure w/ Door-Prefinished Metal

 

EA

 

0

 

 

*

 

Enclosure w/ Door-Plastic Laminate

 

EA

 

0

 

 

*

 

Privacy Screen-Prefinished Metal

 

EA

 

0

 

 

*

 

Privacy Screen-Plastic Laminate

 

EA

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5550

 

TOILET & BATH ACCESSORIES (materials only)

 

 

 

 

 

 

*

 

Grab Bars 4’

 

EA

 

0

 

 

*

 

Toilet Paper Dispensor

 

EA

 

0

 

 

*

 

Paper Towel Dispensor

 

EA

 

0

 

 

*

 

Soap Dispensor

 

EA

 

0

 

 

*

 

Womens Dispensor

 

EA

 

0

 

 

*

 

Bathroom Sign

 

EA

 

0

 

 

*

 

Bathroom Mirror

 

EA

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5552

 

APPLIANCES (materials only)

 

 

 

 

 

 

*

 

Refrigerator

 

EA

 

0

 

 

*

 

Undercounter Refrigerator

 

EA

 

0

 

 

*

 

Dishwasher

 

EA

 

0

 

 

*

 

Microwave

 

EA

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5558

 

FINAL CLEANING

 

 

 

 

 

 

 

 

Final Cleaning-Offc Bldg

 

SF

 

5500

 

 

 

 

Strip VCT & Wax

 

SF

 

0

 

 

 

 

Steam Clean Carpet

 

SF

 

0

 

 

 

 

Sani-glaze grout cleaning $3-$7/sf

 

SF

 

0

 

 

 

 

Clean Concrete Floor

 

SF

 

0

 

 

*

 

Clean Grid

 

SF

 

0

 

 

*

 

Clean Vinyl Wallcover

 

SF

 

0

 

 

*

 

Duct Cleaning

 

SF

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

1,513

 

 

 

 

 

 

 

 

 

5560

 

WINDOW BLINDS            *Quantity above 5 will reduce the unit cost by 33%

 

 

*

 

Levelor Brushed Chrome

 

EA

 

0

 

 

*

 

Levelor Dark Bronze

 

EA

 

0

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

 

Levelor Alabaster

 

EA

 

0

 

 

*

 

Vertical Blinds

 

EA

 

0

 

 

 

 

Repairs

 

EA

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5563

 

ACCESS FLOORING

 

 

 

 

 

 

*

 

Computer Floor-New

 

SF

 

0

 

 

*

 

Computer Floor-Used

 

SF

 

0

 

 

*

 

Perforated Panels

 

EA

 

0

 

 

*

 

Panel Cut Outs

 

EA

 

0

 

 

*

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

5564

 

FLOOR FINISHES

 

 

 

 

 

 

 

 

Stratton Ambition Loop 26oz-Flex Building

 

SY

 

0

 

 

 

 

Shaw Culture, Evolution, Space, Design Series

 

SY

 

0

 

 

 

 

Patcraft PDQ Basicm or J&J equal

 

SY

 

0

 

 

*

 

Cambridge Crossroads/Route 66 Cut Pile 36oz

 

SY

 

0

 

 

*

 

Hallway Upgrade Pattern 38oz

 

SY

 

0

 

 

*

 

Carpet Tile

 

SY

 

0

 

 

 

 

Broadloom carpet-$35/yd mat

 

SY

 

1270

 

 

 

 

VCT

 

SF

 

765

 

 

*

 

VCT-Static Dissipative/Anti Static

 

SF

 

180

 

 

 

 

Remove carpet & move furniture in existing space

 

SY

 

700

 

 

 

 

Cove/Straight Vinyl Base

 

LF

 

1600

 

 

*

 

Carpet Base

 

LF

 

0

 

 

*

 

Armstrong Sheet Vinyl

 

SF

 

0

 

 

*

 

Armstrong Sheet Vinyl-Base w/ cap

 

LF

 

0

 

 

*

 

Epoxy Floor-Standard Shop Floor

 

SF

 

0

 

 

*

 

Tire Tread Tiles 18”x18”

 

SF

 

0

 

 

*

 

Parquet Wood Floor

 

SF

 

0

 

 

*

 

Tongue & Groove Wood Floor

 

SF

 

0

 

 

*

 

Padding Tac Strip

 

SY

 

0

 

 

 

 

Flash Patching

 

SF

 

11701

 

 

*

 

Shotblast/Scarify Floor

 

SF

 

0

 

 

*

 

Carpet Runners,Olefin, 4’ x 10’

 

EA

 

0

 

 

 

 

Labor-Install

 

SY

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

74,226

 

 

 

 

 

 

 

 

 

5565

 

WALL FINISHES

 

 

 

 

 

 

 

 

DRYWALL

 

 

 

 

 

 

 

 

GWB Wall -3 coats flat

 

SF

 

0

 

 

 

 

GWB Wall -2 coats flat

 

SF

 

14544

 

 

 

 

GWB Wall -1 coat flat

 

SF

 

243

 

 

*

 

Eggshell/Semi Gloss Add On

 

SF

 

0

 

 

 

 

Columns

 

EA

 

0

 

 

 

 

WALLCOVER        *1 LF of 9’ wall = .75 LY of WC; 1 LY of WC = 1.33 LF 9’ wall;
30of

 

 

*

 

Wallcover-F/I Vinyl Type I, 14 oz, 54” wide

 

LY

 

0

 

 

*

 

Wallcover-F/I Vinyl Type II, 20 oz, 54” wide

 

LY

 

22

 

 

*

 

Wallcover-F/I Fabric, Class A, 54” wide

 

LY

 

0

 

 

*

 

Labor-Install Vinyl Wallcover

 

LY

 

0

 

 

*

 

Labor-Install Fabric Wallcover

 

LY

 

0

 

 

 

 

DOORS/FRAMES

 

 

 

 

 

 

 

 

Paint Doors 2 Coats

 

EA

 

44

 

 

 

 

Varnish 2 Coats

 

EA

 

0

 

 

 

 

Stain/Varnish 2 Coats

 

EA

 

0

 

 

 

 

Paint HM Doors

 

EA

 

0

 

 

 

 

Paint HM Door Frames/Window Frames

 

EA

 

41

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

*

 

Zolatone

 

SF

 

0

 

 

 

 

Fabric Wrapped Panels

 

LF

 

20

 

 

*

 

Exterior Paint-Epoxy

 

SAF

 

0

 

 

*

 

Exterior Seal Coat

 

SAF

 

0

 

 

*

 

Seal Concrete Floor

 

SF

 

0

 

 

*

 

Paint Concrete Floor

 

SF

 

0

 

 

*

 

Paint Ceiling Grid

 

SF

 

0

 

 

*

 

Paint Open Plenum Deck/Steel

 

SF

 

0

 

 

*

 

Wood Shelving -3 cts

 

LF

 

0

 

 

 

 

Paint Baseboard/Convectors

 

LF

 

0

 

 

 

 

Paint Window Sill

 

LF

 

0

 

 

 

 

Paint Metal Blind Pocket

 

LF

 

0

 

 

*

 

Electro-Static Paint

 

SF

 

0

 

 

*

 

Remove Wallcover & Skim Coat Walls

 

LF

 

0

 

 

 

 

Labor-Misc,Touch Ups and Repairs

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

20,093

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF MATERIALS

 

DIVISION
CODE

 

DIVISION
ITEM

 

UNITS

 

QUANTITY

 

SUB
TOTAL

 

 

All costs include material and labor installation unless otherwise noted

 

 

 

 

 

 

 

 

F/I-Furnished & Installed

 

 

 

 

 

 

 

 

* Indicates Non-Building Standard item

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5568

 

GLAZING / WINDOWS

 

 

 

 

 

 

 

 

3-0x7-0 Glass Entry, Aluminum Frame

 

EA

 

0

 

 

*

 

3-0x7-0 Glass Entry,Alum Frame w/ 24” Sidelite

 

EA

 

0

 

 

*

 

6-0x7-0 DD Glass Entry,Aluminum Frame

 

EA

 

0

 

 

 

 

3-0x7-0 Glass Entry,Herculite

 

EA

 

0

 

 

 

 

Remove Entry Glass Door & Install Solid Glass

 

EA

 

1

 

 

*

 

3-0x7-0 Glass Entry w/ sidelite,Herculite

 

EA

 

0

 

 

*

 

6-0x7-0 DD Glass Entry,Herculite

 

EA

 

0

 

 

 

 

3-0x8-0 Glass Barn Door

 

EA

 

0

 

 

*

 

3/8” Plate Glass w/ stops

 

SF

 

0

 

 

*

 

3/8” Safety Glass w/ stops

 

SF

 

0

 

 

*

 

1/2” Glass Wall w/ Door,4” Upper/Lower Shoes

 

SF

 

0

 

 

*

 

RATED Glass Wall/Door in Alum Frame to 8’h

 

SF

 

0

 

 

*

 

Stainless steel rail with glass

 

LF

 

0

 

 

*

 

Mirrors

 

SF

 

0

 

 

*

 

4’x3’ Glass Slider

 

EA

 

0

 

 

*

 

3’x7’ Bullet Resistant Alumn/Glass Door 1-3/16”

 

EA

 

0

 

 

*

 

Tinted Glass-3/8”

 

SF

 

0

 

 

*

 

Frosted Glass

 

SF

 

0

 

 

*

 

Bendheim Glass

 

SF

 

0

 

 

*

 

Glass Block

 

SF

 

0

 

 

*

 

Plexi-Glass

 

SF

 

0

 

 

*

 

Window Film

 

SF

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

1,100

 

 

 

 

 

 

 

 

 

5572

 

FIRE SYSTEMS

 

 

 

 

 

 

*

 

4 Zone Fire Panel

 

EA

 

0

 

 

 

 

Smoke Detector w/ Base

 

EA

 

0

 

 

 

 

Heat Detector w/ Base

 

EA

 

0

 

 

 

 

Duct Detector

 

EA

 

0

 

 

 

 

Strobe

 

EA

 

5

 

 

 

 

Speaker/Strobe

 

EA

 

5

 

 

 

 

Horn/Strobe

 

EA

 

0

 

 

 

 

Pull Station

 

EA

 

0

 

 

*

 

Wire in Door Releases, Flows, Tampers

 

EA

 

0

 

 

 

 

Labor-Misc

 

HR

 

14

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

5,632

 

 

 

 

 

 

 

 

 

5574

 

SPRINKLERS

 

 

 

 

 

 

 

 

New Pendant 2 Piece or Conceallor Heads

 

EA

 

0

 

 

 

 

New Upright Heads

 

EA

 

0

 

 

 

 

Relocate Heads

 

EA

 

47

 

 

 

 

Replace Heads

 

EA

 

0

 

 

*

 

High Heat Heads

 

EA

 

0

 

 

*

 

Preaction On/Off Heads

 

EA

 

0

 

 

*

 

Relocate Fire Hose Cabinet-20’

 

EA

 

0

 

 

*

 

FM 200 Gas System 10’x10 Rm excl Wiring

 

EA

 

0

 

 

 

 

Hydrocalculations, Sign & Seal

 

LS

 

1

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

11,248

 

 

 

 

 

 

 

 

 

5575

 

MISCELLANEOUS METALS / STAIRS

 

 

 

 

 

 

*

 

2-Line Railing

 

LF

 

0

 

 

*

 

4’ High Platform w/ Stairs & Railings

 

EA

 

0

 

 

*

 

Steel Support for Roof Top Units

 

EA

 

0

 

 

*

 

Steel Support for Partition Doors

 

LF

 

0

 

 

*

 

Overhead Door Steel & Channels

 

SET

 

0

 

 

 

 

Labor-Misc

 

HR

 

0

 

 

 

 

DIVISION TOTAL

 

 

 

 

 

0

 

 

 

 

 

 

 

 

452,884

 

14

--------------------------------------------------------------------------------


 

Eagle Pharmaceuticals

Construction and Finish Matrix | 50 Tice Blvd, Woodcliff Lake, NJ

Issued for: Design Development | Lease Exhibit

 

Area

 

Floor

 

Wall

 

Base

 

Ceiling

 

Lighting

 

Doors & Frames

 

Hardware

 

Millwork

 

HVAC

 

Elec & data

 

Plumbing & fp

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reception

 

Provide 12” x 24” porcelain tile. Allow $20/sf for material only

 

Provide GWB partition to deck.

 

New paint, Benjamin Moore, Eco-Spec

 

Provide 4”high applied painted wood base at all walls.

 

24”x 48” acoustic tile ceilings to match existing suite.

 

Allow ~ 50% of ceiling to be GWB.

 

Provide 4”x 4’ recessed linear fixture by Focal Point.

 

Provide (10) drop lens downlights by Lightolier.

 

Provide one full height Herculite double door with stainless steel head and shoe
and4’-0” stainless steel pull by Rockwood or equal. Provide card readers at
entry doors.

 

To match building standard.

 

Provide (1) 20’- 0” x full height ash wood veneer wall at entry area.

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

Provide required convenience outlets

 

Provide AV outlets [2 locations]

 

Provide sprinkler branch lines and heads as required

 

Audio Visual TBD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conference room off reception

 

Provide broadloom carpet. Allow $35.00/ sq.yd. for material only.

 

New paint, Benjamin Moore, Eco-Spec

 

Provide 20 LF of fabric wrapped panels. Allow $30/yd for material only.

 

Provide direct glue wallcovering on remaining walls. Allow $30/yd for material
only.

 

4” high rubber continuous coil flat base.

 

24”x. 48” acoustic tile ceilings to match existing suite.

Allow ~ 50% of ceiling to be GWB.

 

Provide 4”x 4’ recessed linear fixture by Focal Point. Allow 1 fixture per 60sf
Provide (15) downlights by Lightolier.

 

3’x to match existing solid core wood paint grade doors and welded hollow metal
Frame

 

To match building standard

 

n/a

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

Provide (1) flush floor poke through device at table

 

Provide required convenience outlets

 

Provide AV outlets [1 location]

 

Provide sprinkler branch lines and heads as required

 

Audio Visual TBD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conference rooms

 

Provide broadloom carpet. Allow $35.00/ sq.yd. for material only.

 

Provide GWB partition to deck.

 

New paint, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil flat base.

 

24”x 48” acoustic tile ceilings to match existing suite.

 

Provide 2’x 4’ recessed fixture to match existing suite.

 

Allow 1 fixture per 60sf

 

3’x to match existing solid core wood paint grade doors and welded hollow metal
frame

 

To match building standard

 

N/A

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

Provide (1) flush floor poke through device at table

 

Provide required convenience outlets

 

Provide AV outlets [1 location]

 

Provide sprinkler branch lines and heads as required

 

Audio Visual TBD

 

Jenkins & Grey | February 17, 2015

 

15

--------------------------------------------------------------------------------


 

Eagle Pharmaceuticals

Construction and Finish Matrix | 50 Tice Blvd, Woodcliff Lake, NJ

Issued For: Design Development | Lease Exhibit

 

Area

 

Floor

 

Wall

 

Base

 

Ceiling

 

Lighting

 

Doors & Frames

 

Hardware

 

Millwork

 

HVAC

 

Elec & data

 

Plumbing & fp

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corridors

 

Provide broadloom carpet. Allow $35.00/ sq.yd. for material only.

 

Provide GWB partition to 6” above finished ceiling.

 

New paint, Benjamin Moore, Eco-Spec:

 

4” high rubber continuous coil flat base.

 

Ceiling in existing suite to remain.

 

New Suite: 24”x 48” acoustic tile ceilings to match existing suite.

 

Fixtures in existing suite to remain.

 

Provide 2’x 4’ recessed fixture to match existing suite.

Allow 1 fixture per 60sf

 

3’x to match existing solid core wood paint grade doors and welded hollow metal
frame

 

To match building standard

 

N/A

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

Provide required convenience outlets

 

Provide sprinkler branch lines and heads as required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Private Offices

 

Provide broadloom carpet. Allow $35.00/ sq.yd. for material only.

 

Provide GWB partition to 6” above finished ceiling.

 

New paint, Benjamin Moore, Eco-Spec

 

Provide blocking for wall mounted furniture as required.

 

4” high rubber continuous coil flat base

 

Ceiling in existing suite to remain.

 

New Suite: 24”x 48” acoustic tile ceilings to match existing suite.

 

Provide new 2’x 4’ direct/indirect recessed fixture by Focal Point or equal.

Allow 1 fixture Allow per 60sf

 

3’x to match existing solid core wood paint grade doors and welded hollow metal
frame

 

To match building standard

 

N/A

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

All Officies

 

(2) data outlet (VOIP) and (3) duplex receptacles

 

Provide sprinkler branch lines and heads as required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Open plan

 

Provide broadloom carpet. Allow $35.00/ sq.yd. for material only.

 

New paint, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil flat base

 

Ceiling in existing suite to remain.

 

New Suite: 24”x 48” acoustic tile ceilings to match existing suite.

 

Fixtures in existing suite to remain.

 

Reuse existing 2’x4’ fixtures from existing perimeter offices.

 

N/A

 

N/A

 

N/A

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

Provide tele/data elec wall stub-outs for workstations adjacent to wall and
provide Floor cores for floating workstations.

 

Typical workstation

 

(2) data outlet (VOIP) and (3) duplex receptacles

 

Provide sprinkler branch lines and heads as required

 

 

 

16

--------------------------------------------------------------------------------


 

Eagle Pharmaceuticals

Construction and Finish Matrix | 50 Tice Blvd, Woodcliff Lake, NJ

Issued for: Design Development | Lease Exhibit

 

Area

 

Floor

 

Wall

 

Base

 

Ceiling

 

Lighting

 

Doors & Frames

 

Hardware

 

Millwork

 

HVAC

 

Elec & data

 

Plumbing & fp

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy/Lunch

 

12” x12” VCT tile

 

Provide GWB partition to 6” above finished ceiling.

 

New paint, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil flat base

 

24”x 48” acoustic tile ceilings to match existing suite.

 

Provide new 2’x 4’ direct/indirect recessed fixture by Focal Point or equal.

 

Allow 1 fixture per 60sf

 

Provide continuous Alkco Super Inch task light below upper cabinets

 

3’x to match existing solid core wood point grade doors and welded hollow metal
frame

 

To match building standard

 

Plastic laminate base and upper cabinets with a mix of doors, drawers and
cubbies.

 

Plastic laminate countertop.

 

Backsplash to be full height plastic laminate.

 

New Island to be plastic laminate base drawers with pull out trash + recycling
bins. Countertop and sides to be plastic laminate.

 

Existing to remain.

 

Provide power for Full height refrigerator, icemaker, coffee maker, dishwasher,
and convenience outlets as required

 

GFI outlets as required

 

Provide plumbing for sink, filtered water, dishwasher, icemaker, and coffee
maker

 

Provide sprinkler branch lines and heads as required

 

ADA sink with gooseneck faucet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copy/Coffee rooms

 

12” x12” VCT tile

 

Provide blocking for millwork as required

 

New point, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil cove base

 

Ceiling in existing suite to remain.

 

New Suite: 24”x 48” acoustic tile ceilings to match existing suite.

 

Provide new 2’x 4’ direct/indirect recessed fixture by Focal Point or equal.

 

Allow 1 fixture per 60sf

 

Provide continuous Alkco Super Inch task light below upper cabinets

 

N/A

 

To match building standard

 

Plastic laminate base and upper cabinets with a mix of doors, drawers and
cubbies.

 

Plastic laminate countertop.

 

Backsplash to be full height plastic laminate.

 

2x2 architectural plaque supply diffusers, Uni model by Nailor

 

2x2 louvered return grille, Model 300R by Titus

 

Provide dedicated outlet for standalone multi-function device and (2) duplex
above counter at millwork wall

 

GFI outlets as required

 

N/A

 

Equipment requirements to be coordinated with client

 

17

--------------------------------------------------------------------------------


 

 

Eagle Pharmaceuticals

Construction and Finish Matrix | 50 Tice Blvd, Woodcliff Lake, NJ

Issued for: Design Development | Lease Exhibit

 

Area

 

Floor

 

Wall

 

Base

 

Ceiling

 

Lighting

 

Doors & Frames

 

Hardware

 

Millwork

 

HVAC

 

Elec & data

 

Plumbing & fp

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Computer room | IDF closet

 

12” x12” static dissipative VCT tile

 

New paint, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil cove base

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Confirm security devices with end user

 

N/A

 

Provide supplemental AC units

 

Equipment requirements: TBD

 

Provide sprinkler branch lines and heads as required

 

Provide overhead ladder racks

 

Equipment requirements to be coordinated with client

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mailroom

 

12” x12” VCT tile

 

New paint Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil cove base

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Confirm security devices with end user

 

Existing to remain.

 

Existing to remain.

 

Equipment requirements: TBD

 

Provide sprinkler branch lines and heads as required

 

Equipment requirements to be coordinated with client

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Storage & file room

 

VCT Tile

 

New paint, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil cove base

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

Existing to remain.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coat closets

 

Some as adjacent area

 

Provide GWB partition to underside of finished ceiling.

 

New paint, Benjamin Moore, Eco-Spec

 

4” high rubber continuous coil flat base

 

Some as adjacent area

 

N/A

 

3’x to match h existing solid core wood point grade doors and welded hollow
metal frame

 

To match building standard

 

Coat rod and plastic laminate shelf above

 

Provide required length of ADA height coot rod with 2 shelves above

 

N/A

 

N/A

 

N/A

 

 

 

NOTES:

 

1.                   Refer to accompanying plans for quantities and locations.

2.                   IT/ AV scope by others TBD

3.                   Security scope by others TBD

4.                   Provide miscellaneous steel supports as required for
millwork cantilevered architectural elements, slob openings, and wall
penetrations.

5.                   Level slab and Rash patch as required throughout.

6.                   All doors to be 8’ unless otherwise noted. All doors with
welded hollow metal frames unless otherwise noted.

7.                   All hardware to be Satin Chrome unless otherwise noted.

8.                   Typical partition with 3 5/8” metal studs @ 16” on center
with sound baits in wall and 2’ to each side of partition above ceiling (when
walls are not full height).

9.                   Typical paint spec to be Benjamin Moore Eco Spec (low VOC)
paint unless otherwise noted.

10.            Provide convenience outlets throughout all tenant spaces per code
requirements.

11.            Provide acoustically rated transfer ducts for plenum return where
needed.

12.            Allow (1) light fixture per 60sf

 

18

--------------------------------------------------------------------------------


 

[g61368ka19i001.jpg]

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Floor Plan of 2,232 gross rentable square foot Additional Space

 

[g61368ka19i002.jpg]

 

1

--------------------------------------------------------------------------------